DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: Claims 1-9
	Sub-Species A1: Claims 1-9 and 11
	Sub-Species A2: Claims 1-9 and 12
Species B: Claims 1-8 and 10
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of (machine for bending an elongated piece and relevant support bench, the elongated piece being supported by a spindle, 5where the spindle comprises a sleeve member suitable to be connected to the elongated piece, and a spindle frame which rotatably supports the sleeve member and is mounted on a platform provided at its bottom with at least a spherical support), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Caporusso, Alessandro et al (EP0783927A1), hereinafter referred to as “Caporusso”.
Regarding Claim 1:
Caporusso discloses an assembly of a machine for bending (Fig 1 – item 1) an elongated piece and relevant support bench (Fig 1 – item 8), the elongated piece being supported by a spindle (Fig 1 – item 3), 5characterized in that the spindle comprises a sleeve member (Fig 1 – item 3; chuck jaws shown are interpreted to be a sleeve member) suitable to be connected to the elongated piece to be bent, and a spindle frame (Fig 2 – a spindle frame is shown rotatably supporting spindle 3) which rotatably supports the sleeve member and is mounted on a platform (Fig 1 – item 2) provided at its bottom with at least a spherical support (Fig 1 – item 7 comprises circular ledge 7’ which is interpreted to be a spherical support for allowing the spindle 3 to rotate through an angle on the support bench 8) so that the spindle is able to slide freely on a support bench, while the elongated piece 10is bent.
Sub-Species A1 and A2 lack unity of invention because even though the inventions of these groups require the technical feature of the bending unit and spindle of claim 1 and a rotatable support, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Suzuki, Katsuyoshi et al (US5974932A), hereinafter referred to as “Suzuki”.
Regarding Claims 11 and 12:

	It would have been obvious to one of ordinary skill, before the effective filing date, to modify the bending machine of Caporusso by incorporating the rotatable support of Suzuki in order to provide a travel member to support the workpiece, allowing it to travel with a changing curvature and support the workpiece two-dimensionally as taught by Suzuki.
Therefore the common technical features of the bending machine, spindle and rotatable support do not make a contribution over the prior art in view of Capurusso and Suzuki.
A telephone call was made to Attorney of Record Roger Browdy on 09/16/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567.  The examiner can normally be reached on 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN E O'BRIEN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725